OPINION OF THE COURT
FUENTES, Circuit Judge.
Appellant Michael Connor pled guilty to one count of possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g). The District Court sentenced Connor to 75 months imprisonment. Con-nor’s sole argument on appeal is that the felon-in-possession statute is unconstitutional because the statute exceeds Congress’s authority under the Commerce Clause.
As Connor acknowledges, this Court has upheld the constitutionality of § 922(g) against the same arguments Connor advances. See United States v. Singletary, 268 F.3d 196 (3d Cir.2001). Connor’s appeal therefore lacks merit.
We AFFIRM the judgment of the District Court.